Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 1 of 12




                   Exhibit C
                       Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 2 of 12




                                                           Exhibit C

’864 Patent, claim 1

 Claim Element          Allegations in the First Amended Complaint                                           Alleged Actors in the
                                                                                                             First       Amended
                                                                                                             Complaint

 1. An apparatus,       Paragraph 85-89 of the First Amended Complaint                                       Lyft
 comprising:
                        85. As described above (see ¶ 51), the Accused Instrumentalities comprise an
                        apparatus for providing recruitment information. The infringing apparatus
                        comprises servers, hardware, software, and a collection of related and/or linked
                        web pages and mobile applications for providing recruitment information and
                        services to individuals (including riders, job seekers, contractors, and
                        employers) in the United States. The apparatus comprises a memory device, a
                        processing device, and a transmitter. On information and belief, the Accused
                        Instrumentalities comprise an apparatus built on the Amazon Web Services
                        Platform, which is itself comprised of a multitude of components including the
                        Lyft Multimodal Platform, Backend Platform Systems, Financial Applications,
                        and the Lyft Website. Further on information and belief, the Lyft Platform
                        relies on the Amazon DynamoDB, which is a database for delivering high
                        performance at scale. Still further, on information and belief, Lyft leverages the
                        Amazon Elastic Container Service for Kubernetes, and Amazon Lambda.

                        86. As described above (see ¶ 52), and on information and belief, the infringing
                        Lyft apparatus further comprises a data lake on the Amazon Simple Storage
                        Service (Amazon S3), which leverages Amazon Redshift to analyze the vast
                        amount of data Lyft stores on the Cloud. On information and belief, the
                        Accused Instrumentalities comprise an apparatus with multiple interconnected
                        infrastructures, including but not limited to multiple data centers, including
                        Amazon Web Services data centers located across the United States.




                                                                1
                          Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 3 of 12




                           87. As described above (see ¶ 53), and on information and belief, the infringing
                           Lyft apparatus maintains and stores in memory realtime data with respect to
                           the location of available (and soon-to-be available) Independent Contractors
                           (i.e., the drivers); the data includes at least information concerning the vehicle
                           and present occupancy/capacity. On information and belief, the Lyft apparatus
                           further maintains and stores in memory real-time data concerning the location
                           and needs of the hiring entity or employer (i.e., the rider). On information and
                           belief, the infringing Lyft apparatus further filters all Independent Contractors
                           by their respective GPS locations and capacities relative to the needs and
                           location of the hiring entity (rider) in real-time; riders are then related to the
                           most appropriate Independent Contractors. On information and belief, this
                           “pairing” process is further informed by the estimated arrival time of the driver,
                           as well as the mutual driver and rider preferences.

                           88. As described above (see ¶ 54), and on information end belief, the infringing
                           Lyft apparatus processes the relevant information as noted above in order to
                           approximate arrival times, and delivers job notifications out to the Independent
                           Contractors in order of priority until the opportunity is accepted. Drivers are
                           able to perform job search queries by going into “Driver Mode” to “Go Online”
                           as an available contractor for hire.

                           89. As described above (see ¶ 55), and on information and belief, the infringing
                           Lyft apparatus comprises a multitude of databases to store the pertinent data,
                           all of which are based on the Amazon Web Services Platform. On information
                           and belief, the Lyft Accused Instrumentalities comprise multiple data centers
                           housing memory devices, processing devices, receivers, and transmitters. On
                           information and belief, such data centers are located Worldwide. See above.
a memory device or a       Paragraph 90 of the First Amended Complaint                                          Lyft
database, wherein the
memory device or the       90. As described above (see ¶ 56), the Lyft Accused Instrumentalities comprise
database stores work       a memory device or database, which stores information regarding individuals
schedule information or    available for applying for a job opportunity or hiring need. More specifically,
scheduling information     and on information and belief, the Lyft memory device stores information



                                                                   2
                            Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 4 of 12




of or for a plurality of     concerning drivers who are available and willing to accept assignments within
individuals, independent     the Lyft network. Such information comprises work schedule information
contractors, temporary       and/or scheduling information for such drivers. The Lyft Accused
workers, or freelancers      Instrumentalities store work schedule information for each such driver
                             (independent contractor) by virtue of the driver’s “Online” availability, which
                             is indicated via the Lyft Driver Mobile Application and stored in the Lyft
                             memory devices. Each such driver, on information and belief, is employed by
                             Lyft as an Independent Contractor and is retained by users of the Lyft apparatus
                             to perform specific, defined tasks for the benefit of the user.
a receiver, wherein the      Paragraph 91 of the First Amended Complaint                                      Lyft
receiver receives a first
request,                     91. As described above (see ¶ 55), and on information and belief, the Lyft
                             Accused Instrumentalities comprise servers (receivers) for receiving a first
                             request from a communication device associated with a hiring entity (e.g., the
                             mobile device of a user of the Lyft Mobile App for Riders and/or the computing
                             device of the user of the Lyft web page at www.lyft.com). On information and
                             belief, when a user seeks to place a Ride Request using the Lyft apparatus, a
                             first request is generated and contains information regarding a request to obtain
                             the work schedule information for the known available Independent
                             Contractors in order to generate an Estimated Time for Performance and
                             populate the mapping function. As described above (see ¶ 54), such first request
                             is processed and a first message containing Estimated Time and location
                             information is transmitted by the Lyft transmitter to the first communication
                             device (Lyft mobile application). If acceptable, the user has the option of
                             placing the formal Request and completing the transaction (i.e., by making a
                             second request to engage the services of the available driver).
wherein the first request    Paragraph 91 of the First Amended Complaint                                       Lyft
contains information
regarding a request to       91. As described above (see ¶ 55), and on information and belief, the Lyft
obtain work schedule         Accused Instrumentalities comprise servers (receivers) for receiving a first
information or               request from a communication device associated with a hiring entity (e.g., the
scheduling information       mobile device of a user of the Lyft Mobile App for Riders and/or the computing
of or for an individual,     device of the user of the Lyft web page at www.lyft.com). On information and
                             belief, when a user seeks to place a Ride Request using the Lyft apparatus, a


                                                                    3
                            Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 5 of 12




an independent               first request is generated and contains information regarding a request to obtain
contractor, a temporary      the work schedule information for the known available Independent
worker, or a freelancer,     Contractors in order to generate an Estimated Time for Performance and
from among the               populate the mapping function. As described above (see ¶ 54), such first request
plurality of individuals,    is processed and a first message containing Estimated Time and location
independent contractors,     information is transmitted by the Lyft transmitter to the first communication
temporary workers, or        device (Lyft mobile application). If acceptable, the user has the option of
freelancers,                 placing the formal Request and completing the transaction (i.e., by making a
                             second request to engage the services of the available driver).

wherein the first request    Paragraph 91 of the First Amended Complaint                                         Lyft
is received from a first
communication device         91. As described above (see ¶ 55), and on information and belief, the Lyft
associated with an           Accused Instrumentalities comprise servers (receivers) for receiving a first
employer or a hiring         request from a communication device associated with a hiring entity (e.g., the
entity;                      mobile device of a user of the Lyft Mobile App for Riders and/or the computing
                             device of the user of the Lyft web page at www.lyft.com). On information and
                             belief, when a user seeks to place a Ride Request using the Lyft apparatus, a
                             first request is generated and contains information regarding a request to obtain
                             the work schedule information for the known available Independent
                             Contractors in order to generate an Estimated Time for Performance and
                             populate the mapping function. As described above (see ¶ 54), such first request
                             is processed and a first message containing Estimated Time and location
                             information is transmitted by the Lyft transmitter to the first communication
                             device (Lyft mobile application). If acceptable, the user has the option of
                             placing the formal Request and completing the transaction (i.e., by making a
                             second request to engage the services of the available driver).

a processor, wherein the     Paragraph 92 of the First Amended Complaint                                     Lyft,     third  party
processor is associated                                                                                      (www.uber.com     and
with a website,              92. As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities related               mobile
                             comprise servers located at data centers across the United States which include applications)
                             processors (i.e., “processors”). On information and belief, such processors are
                             associated with the public-facing elements of the infringing apparatus,


                                                                    4
                           Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 6 of 12




                            including the website at www.uber.com and related mobile applications. On
                            information and belief, such processors are specially programmed to processes
                            and provide job search and recruitment information concerning drivers and
                            riders. The processors are programmed to process the information concerning
                            the job search request in real-time (i.e., “upon a detection of an occurrence of
                            a searching event”), using the ride request information as provided by the
                            employer or hiring entity (i.e., the ride requestor). Each such request is an
                            advertised job opening, position, assignment, contract, and/or project, which
                            the individual Independent Contractor drivers can accept or decline, following
                            receipt of a message (which is generated by the processing device and
                            electronically transmitted over the Internet or World Wide Web to the mobile
                            application of the Independent Contractor from the Lyft transmitter) in real-
                            time concerning the available assignment via the Lyft Mobile Application for
                            Drivers.


and further wherein the     Paragraph 92 of the First Amended Complaint                                      Lyft,    third  party
processor is specially                                                                                       (www.uber.com    and
programmed to process       92. As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities related               mobile
or to provide job search    comprise servers located at data centers across the United States which include applications)
information, recruitment    processors (i.e., “processors”). On information and belief, such processors are
information, or             associated with the public-facing elements of the infringing apparatus,
recruitment-related         including the website at www.uber.com and related mobile applications. On
information,                information and belief, such processors are specially programmed to processes
                            and provide job search and recruitment information concerning drivers and
                            riders. The processors are programmed to process the information concerning
                            the job search request in real-time (i.e., “upon a detection of an occurrence of
                            a searching event”), using the ride request information as provided by the
                            employer or hiring entity (i.e., the ride requestor). Each such request is an
                            advertised job opening, position, assignment, contract, and/or project, which
                            the individual Independent Contractor drivers can accept or decline, following
                            receipt of a message (which is generated by the processing device and
                            electronically transmitted over the Internet or World Wide Web to the mobile
                            application of the Independent Contractor from the Lyft transmitter) in real-


                                                                   5
                           Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 7 of 12




                            time concerning the available assignment via the Lyft Mobile Application for
                            Drivers.


wherein the processor       Paragraph 92 of the First Amended Complaint                                      Lyft,    third  party
processes information                                                                                        (www.uber.com    and
contained in the first      92. As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities related               mobile
request,                    comprise servers located at data centers across the United States which include applications)
                            processors (i.e., “processors”). On information and belief, such processors are
                            associated with the public-facing elements of the infringing apparatus,
                            including the website at www.uber.com and related mobile applications. On
                            information and belief, such processors are specially programmed to processes
                            and provide job search and recruitment information concerning drivers and
                            riders. The processors are programmed to process the information concerning
                            the job search request in real-time (i.e., “upon a detection of an occurrence of
                            a searching event”), using the ride request information as provided by the
                            employer or hiring entity (i.e., the ride requestor). Each such request is an
                            advertised job opening, position, assignment, contract, and/or project, which
                            the individual Independent Contractor drivers can accept or decline, following
                            receipt of a message (which is generated by the processing device and
                            electronically transmitted over the Internet or World Wide Web to the mobile
                            application of the Independent Contractor from the Lyft transmitter) in real-
                            time concerning the available assignment via the Lyft Mobile Application for
                            Drivers.


wherein the processor or    Paragraph 92 of the First Amended Complaint                                     Lyft,     third  party
the apparatus generates                                                                                     (www.uber.com     and
a first message in          92. As described above (see ¶¶ 51-55), the Lyft Accused Instrumentalities related               mobile
response to the first       comprise servers located at data centers across the United States which include applications)
request,                    processors (i.e., “processors”). On information and belief, such processors are
                            associated with the public-facing elements of the infringing apparatus,
                            including the website at www.uber.com and related mobile applications. On
                            information and belief, such processors are specially programmed to processes


                                                                 6
                            Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 8 of 12




                             and provide job search and recruitment information concerning drivers and
                             riders. The processors are programmed to process the information concerning
                             the job search request in real-time (i.e., “upon a detection of an occurrence of
                             a searching event”), using the ride request information as provided by the
                             employer or hiring entity (i.e., the ride requestor). Each such request is an
                             advertised job opening, position, assignment, contract, and/or project, which
                             the individual Independent Contractor drivers can accept or decline, following
                             receipt of a message (which is generated by the processing device and
                             electronically transmitted over the Internet or World Wide Web to the mobile
                             application of the Independent Contractor from the Lyft transmitter) in real-
                             time concerning the available assignment via the Lyft Mobile Application for
                             Drivers.


and wherein the first                                                                                            None
message contains the
work schedule
information or the
scheduling information
of or for the individual,
the independent
contractor, the
temporary worker, or
the freelancer; and

a transmitter,               Paragraph 91 of the First Amended Complaint                                         Lyft

                             91. As described above (see ¶ 55), and on information and belief, the Lyft
                             Accused Instrumentalities comprise servers (receivers) for receiving a first
                             request from a communication device associated with a hiring entity (e.g., the
                             mobile device of a user of the Lyft Mobile App for Riders and/or the computing
                             device of the user of the Lyft web page at www.lyft.com). On information and
                             belief, when a user seeks to place a Ride Request using the Lyft apparatus, a
                             first request is generated and contains information regarding a request to obtain


                                                                    7
                          Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 9 of 12




                           the work schedule information for the known available Independent
                           Contractors in order to generate an Estimated Time for Performance and
                           populate the mapping function. As described above (see ¶ 54), such first request
                           is processed and a first message containing Estimated Time and location
                           information is transmitted by the Lyft transmitter to the first communication
                           device (Lyft mobile application). If acceptable, the user has the option of
                           placing the formal Request and completing the transaction (i.e., by making a
                           second request to engage the services of the available driver).

wherein the transmitter    Paragraph 91 of the First Amended Complaint                                         Lyft
transmits the first
message to the first       91. As described above (see ¶ 55), and on information and belief, the Lyft
communication device       Accused Instrumentalities comprise servers (receivers) for receiving a first
on, over, or via, the      request from a communication device associated with a hiring entity (e.g., the
Internet or the World      mobile device of a user of the Lyft Mobile App for Riders and/or the computing
Wide Web,                  device of the user of the Lyft web page at www.lyft.com). On information and
                           belief, when a user seeks to place a Ride Request using the Lyft apparatus, a
                           first request is generated and contains information regarding a request to obtain
                           the work schedule information for the known available Independent
                           Contractors in order to generate an Estimated Time for Performance and
                           populate the mapping function. As described above (see ¶ 54), such first request
                           is processed and a first message containing Estimated Time and location
                           information is transmitted by the Lyft transmitter to the first communication
                           device (Lyft mobile application). If acceptable, the user has the option of
                           placing the formal Request and completing the transaction (i.e., by making a
                           second request to engage the services of the available driver).


wherein the apparatus      Paragraph 93 of the First Amended Complaint                                     Lyft; Rider (Lyft Mobile
receives a second                                                                                          Application for Riders
request,                   93. On information and belief, when a user completes a formal Ride Request and/or use of the Lyft
                           using the Lyft Accused Instrumentalities, the Request comprises a Second web page at Lyft.com)
                           Request to engage and obtain the Lyft Independent Contractor in the vicinity,
                           and to thereafter complete the ride transaction. On information and belief, the


                                                                  8
                           Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 10 of 12




                            Independent Contractor Drivers are notified via “push notification” (i.e., via a
                            “second message”) when a new ride opportunity is available, based on their
                            proximity and capacity. The “second message” contains information regarding
                            the second request, and is transmitted to a second communication device (i.e.,
                            the Lyft mobile application for drivers) associated with the Independent
                            Contractor. If the initial driver does not timely respond by accepting the
                            position, it is passed to the next available driver for consideration. Ultimately,
                            the Second Request is confirmed, and the user is then provided with arrival
                            information, including driver and vehicle data in real-time.

wherein the second          Paragraph 93 of the First Amended Complaint                                        Rider (Lyft Mobile
request contains                                                                                               Application for Riders
information for             93. On information and belief, when a user completes a formal Ride Request and/or use of the Lyft
reserving, engaging, or     using the Lyft Accused Instrumentalities, the Request comprises a Second web page at Lyft.com)
requesting, the services    Request to engage and obtain the Lyft Independent Contractor in the vicinity,
of the individual, the      and to thereafter complete the ride transaction. On information and belief, the
independent contractor,     Independent Contractor Drivers are notified via “push notification” (i.e., via a
the temporary worker,       “second message”) when a new ride opportunity is available, based on their
or the freelancer,          proximity and capacity. The “second message” contains information regarding
                            the second request, and is transmitted to a second communication device (i.e.,
                            the Lyft mobile application for drivers) associated with the Independent
                            Contractor. If the initial driver does not timely respond by accepting the
                            position, it is passed to the next available driver for consideration. Ultimately,
                            the Second Request is confirmed, and the user is then provided with arrival
                            information, including driver and vehicle data in real-time.

wherein the apparatus                                                                                            None
processes the
information contained in
the second request and
generates a second
message containing




                                                                    9
                          Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 11 of 12




information regarding
the second request, and

further wherein the        Paragraph 93 of the First Amended Complaint                                          Lyft
apparatus transmits the
second message to a        93. On information and belief, when a user completes a formal Ride Request
second communication       using the Lyft Accused Instrumentalities, the Request comprises a Second
device,                    Request to engage and obtain the Lyft Independent Contractor in the vicinity,
                           and to thereafter complete the ride transaction. On information and belief, the
                           Independent Contractor Drivers are notified via “push notification” (i.e., via a
                           “second message”) when a new ride opportunity is available, based on their
                           proximity and capacity. The “second message” contains information regarding
                           the second request, and is transmitted to a second communication device (i.e.,
                           the Lyft mobile application for drivers) associated with the Independent
                           Contractor. If the initial driver does not timely respond by accepting the
                           position, it is passed to the next available driver for consideration. Ultimately,
                           the Second Request is confirmed, and the user is then provided with arrival
                           information, including driver and vehicle data in real-time.

wherein the second         Paragraph 93 of the First Amended Complaint                                          Driver (Lyft Mobile
communication device                                                                                            Application for Drivers)
is associated with the     93. On information and belief, when a user completes a formal Ride Request
individual, the            using the Lyft Accused Instrumentalities, the Request comprises a Second
independent contractor,    Request to engage and obtain the Lyft Independent Contractor in the vicinity,
the temporary worker,      and to thereafter complete the ride transaction. On information and belief, the
or the freelancer.         Independent Contractor Drivers are notified via “push notification” (i.e., via a
                           “second message”) when a new ride opportunity is available, based on their
                           proximity and capacity. The “second message” contains information regarding
                           the second request, and is transmitted to a second communication device (i.e.,
                           the Lyft mobile application for drivers) associated with the Independent
                           Contractor. If the initial driver does not timely respond by accepting the
                           position, it is passed to the next available driver for consideration. Ultimately,




                                                                  10
Case 6:20-cv-00651-ADA Document 22-3 Filed 12/16/20 Page 12 of 12




 the Second Request is confirmed, and the user is then provided with arrival
 information, including driver and vehicle data in real-time.




                                     11
